Per Curiam.
Judgment was rendered in the superior court for Jefferson county on October 25, 1901, against the appellant and his surety, the United States Guaranty Company. An appeal was *729taken from such judgment, which appeal was not joined in by the surety, and no notice of appeal was served upon the surety. Motion is made by the respondents to dismiss the appeal, for the reason that this court has no jurisdiction thereof, nor of the subject-matter thereof, nor of the persons of said respondents. Under the rule announced in Cline v. Mitchell, 1 Wash. 24 (23 Pac. 1013), and Carstens v. Gustin, 18 Wash. 90 (50 Pac. 933), the motion will be sustained and the appeal dismissed.